Citation Nr: 1618455	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 2005 rating decision that reduced the Veteran's rating for his service-connected posttraumatic stress disorder (PTSD) disability from 100 percent disabling to 30 percent disabling.

2.  Whether the discontinuation of a temporary total disability rating for convalescence following a total left wrist replacement, effective from December 1, 1992, was proper. 

3.  Entitlement to an effective date prior to March 9, 2004 for the grant of service connection for coronary artery disease (CAD). 

4.  Entitlement to an effective date prior to November 2, 2010 for an increase to 40 percent disabling for diabetic neuropathy in the right lower extremity.  

5.  Entitlement to an effective date prior to November 2, 2010 for an increase to 40 percent disabling for diabetic neuropathy in the left lower extremity.  

6.  Entitlement to service connection for sleep apnea, to include as due to service-connected disabilities. 

7.  Entitlement to service connection skin disorder involving the face. 

8.  Entitlement to an evaluation in excess of 60 percent for CAD disability. 

9.  Entitlement to an evaluation in excess of 40 percent for diabetic neuropathy in the right lower extremity. 

10.  Entitlement to an evaluation in excess of 40 percent for diabetic neuropathy in the left lower extremity.

11.  Entitlement to an evaluation in excess of 30 percent for diabetic neuropathy in the right upper extremity.

12.  Entitlement to an evaluation in excess of 20 percent for diabetic neuropathy in the left upper extremity.

13.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 

14.  Entitlement to an evaluation in excess of 10 percent for hypertension. 

15.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance. 

16.  Entitlement to special adapted housing.

17.  Entitlement to special housing adaptation. 

18.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  



REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1968 to February 1970. 

These matters come on appeal before the Board of Veterans Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Nashville, Tennessee (RO).  

In November 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the transcript has been associated with the claims folder.  


The issues of entitlement to increased ratings for left ankle disability and PTSD disability have been raised by the Veteran during his November 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for skin disorder involving the face, entitlement to increased ratings for coronary artery disease, diabetes mellitus, diabetic neuropathy in all four extremities, and hypertension, and entitlement to special adapted housing, special house adaptation, automobile and adaptive equipment, and SMC based on need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The March 2005 rating decision to reduce the disability rating for service-connected PTSD from 100 percent to 30 percent failed to apply regulations set forth in 38 C.F.R. §§ 3.343 and 3.344 (2005), when it based the reduction on a single examination and did not demonstrate material improvement of PTSD under the ordinary conditions of life.

2.  Application of 38 C.F.R. §§ 3.343 and 3.344 to the facts of the case in March 2005 would have manifestly changed the outcome of the decision, that is, would have resulted in no reduction of rating for PTSD.

3.  A claim for service connection for coronary artery disease was not received until March 9, 2004, and prior to that date, the record does not contain a correspondence for a claim for service connection for coronary artery disease or a condition due to herbicides. 

4.  VA received the Veteran's claim for increased ratings for diabetic neuropathy in both lower extremities, on November 2, 2010.

5.  VA medical evidence of record reflects that the Veteran's diabetic neuropathy in his lower extremities more closely approximated severe impairment since the date of a November 2009 VA examination.  
 
6.  The Veteran has already been awarded a total rating for 14-months, from October 1991 to November 1992, for convalescence following left total wrist replacement, and the medical evidence does not show that he required immobilization of the wrist joint or had incompletely healed surgical wounds.

7.  The preponderance of the competent evidence is against a finding that the Veteran's sleep apnea is proximately caused or aggravated by his service-connected disabilities, and the competent evidence fails to show that it was otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that reduced the disability rating for PTSD from 100 percent to 30 percent was clearly and unmistakably erroneous, and should be reversed.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2.  The criteria for an effective date earlier than March 9, 2004 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3.  The criteria for entitlement to an effective date of November 2, 2009, and not earlier, is warranted for the award of service connection for diabetic neuropathy in the right lower extremity, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 3.400 (2015)
 
4.  The criteria for entitlement to an effective date of November 2, 2009, and not earlier, is warranted for the award of service connection for diabetic neuropathy in the left lower extremity, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 3.400 (2015). 

5.  The criteria for a total rating beyond December 1, 1992 based on a need for convalescence following left total wrist replacement have not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5053 (2015).

6.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially, the Board notes that the Veteran's clear and unmistakable evidence (CUE) claim is not subject to the provisions of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.")  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE.  The Board notes that the Veteran and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

With respect to the Veteran's claims earlier effective date arise from his disagreement with the effective date following the grants of service connection and award of increased rating, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  July 2013 statement of the cases (SOCs) properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

With respect to the service connection claim, prior to the March 2012 rating decision in the matter, VA sent letters to the Veteran in January 2012.  The letter informed the Veteran of what evidence is required to substantiate the sleep apnea claim, including on a secondary service connection basis.  The letter apprised the Veteran as to his and VA's respective duties for obtaining evidence.  Additionally, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA has also provided the Veteran with a VA examination in January 2012 in conjunction with his sleep apnea claim.  In that examination report, the VA examiner noted the Veteran's medical history and recorded findings from clinical evaluation.  In a March 2012 supplemental VA medical opinion, the VA examiner addressed whether the Veteran's sleep apnea was proximately caused or aggravated by his service-connected disabilities.  The March 2012 VA medical opinion report shows that the VA examiner reviewed the claims folder, including the findings from the January 2012 VA examination report.  The VA examination and medical opinion reports are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for sleep apnea on a direct basis.  However, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id., 20 Vet. App. 79.  A VA examination under the standards of McLendon is not warranted in this case.

While the record reflects a current diagnosis for sleep apnea, post-service treatment records show that the Veteran was not first diagnosed or treated for his current sleep apnea until several decades after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  Moreover, the Veteran has not asserted that his sleep apnea had an onset during his period of service.  Rather, the Veteran contends that his sleep apnea is secondary to his service-connected disabilities- for which VA has already sought an adequate medical opinion.  Simply stated, referral of the claim for an examination or obtainment of a medical opinion on the matter of direct service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183   (2002).

2.  Clear and Unmistakable Error in the March 2005 Rating Decision

The Veteran alleges clear and unmistakable error (CUE) in a prior March 2005 rating decision, which reduced the disability rating for PTSD from 100 percent to 30 percent, effective June 2005.  The Veteran contends that, at the time of the March 2005 rating (reduction) decision, the service-connected PTSD had remained consistent in severity, and that there had been no improvement in the PTSD since he was awarded 100 percent in a November 1994 rating decision.

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior March 2005 rating decision which reduced the disability rating for PTSD from 100 percent to 30 percent.  The pertinent laws and regulations at the time of the March 2005 decision were essentially the same as they are now.  Specifically, under 38 C.F.R. § 3.343(a) for total disability ratings, when warranted by the severity of the condition, will not be reduced, in the absence of clear error, without examination showing material improvement in the condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343 (2005).

In cases involving a change in medical findings or diagnosis, such cases will be handled so as to produce the greatest degree of stability of evaluations consistent with the laws and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, besides examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related illness. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a) (2005).

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When there is a change in diagnosis, caution must be exercised in the determinations as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a) (2005).

If doubt remains, after according due consideration to all the evidence developed, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b) (2005).  The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2005).

In Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992) addressing a reduction of a 100 percent rating for schizophrenia which had been in effect for more than 19 years (but less than 20 years) it was noted that 38 C.F.R. § 3.343(a) and 38 C.F.R. § 3.344(a) provided that, unless all the evidence of record established that a condition had undergone sustained material improvement, a total disability rating in effect for 5 or more years could not be reduced on any one examination.  In that case, it was held that the failure to apply both 38 C.F.R. § 3.343(a) and 3.344(a) rendered the reduction from a 100 percent rating void ab initio.  Dofflemeyer, 2 Vet. App. at 282. Moreover, the Court noted that an "after-the-fact justification" could not resurrect a flawed rating, one which was arrived at in derogation of VA regulations, i.e., 38 C.F.R. §§ 3.343(a) and 3.344(a).  Dofflemeyer at 282 (citing Bentley v. Derwinski, 1 Vet. App. 28   (1990)).

In Kitchens v. Brown, 7 Vet. App. 320   (1995) a 100 percent rating for a seizure disorder had been in effect for more than 5 years, which the Court stated required the application of 38 C.F.R. §§ 3.344(a) and (b) in order to warrant a reduction.  The Court noted that in such circumstance, VA was required to establish, by the preponderance of the evidence, in compliance with 38 C.F.R. § 3.344(a), that the rating reduction was warranted, and could not impermissibly reverse the burden by requiring a preponderance of the evidence demonstrate that an increase was warranted.  Kitchens, 7 Vet. App. at 324-25.

In the November 1994 rating decision, the Veteran was awarded a 100 percent disability rating for his PTSD, effective from January 19, 1993, based on symptomatology of depression, suicidal ideations, anxiety, panic attacks, inability to coop, insomnia, distrust in others, social withdrawal, and flashbacks.  The Veteran had been hospitalized for 25 days in 1994 because of his PTSD disability.  He was taking medication and was under the care of a therapist.  He was not working and he was unable to return to work.  At that time, the evidence of record consisted of the Veteran's VA and private mental health treatment records and the report of May 1993 VA psychiatric examination.  

The assigned 100 percent rating for PTSD was continued in February 1997 and May 1998 rating decisions based on the findings in VA psychiatric examination reports dated in October 1996 and April 1998, respectively.  Based on the findings from clinical evaluation, the October 1996 VA examiner found that there had been no change in the severity of the Veteran's PTSD disability and it was unlikely that his condition would sufficiently improve to allow employment.  The October 1996 VA examiner concluded that the Veteran was permanently and totally disabled.  The April 1998 VA examination report contained similar findings.  The April 1998 VA examiner concluded that there appears to be no probability of any recovery in the Veteran's disability that would allow for meaningful employment.  Both the 1996 and 1998 VA examination reports show that the Veteran was assigned a GAF scaled score of 35, based on severe symptoms and marked impairment in the areas family relationships, and mood.  

Subsequent VA treatment records show that the Veteran received therapy and medication to treat his PTSD disability.  The VA psychiatric examination report dated in July 2004 shows that the Veteran was diagnosed with depression secondary to his multiple medical conditions and he had a history of PTSD.  He was assigned a GAF scaled score of 60.  The 2004 VA examiner noted that based on a review of the medical evidence a diagnosis of active PTSD could not be supported, and it was felt that the Veteran's pain medication either masked or ameliorated his PTSD symptomatology.  Although VA examiner found that the Veteran's psychiatric symptoms had improved, it was noted that the Veteran was still permanently and totally disabled due to his physical conditions. 

VA treatment records dated from August 2004 to November 2004 show that the Veteran had not attended his counseling sessions in over a year, but he reported symptoms of increased depression and anxiety associated with the proposed reduction of his 100 percent disability rating for PTSD.   

The March 2005 rating decision reduced the Veteran's disability rating for PTSD from 100 percent to 30 percent, effective from June 2005.  At the time of March 2005 rating decision, the 100 percent rating for PTSD had been in effect from January 1993 to March 2005, well over five year.  Hence, the provisions of 38 C.F.R. §§ 3.343 and 3.344(a) were both applicable.

Here, the rating reduction from 100 to 30 percent was based on a single VA examination dated in July 2004, and as such, the reduction was improper.  The rating assigned for the Veteran's PTSD had been in effect for more than twelve  years, hence, far surpassing the five year requirement for invoking the provisions of 38 C.F.R. § 3.344.  Moreover,  the March 2005 rating decision failed to observe applicable law and regulation in reducing a 100 percent rating, when it failed to make a finding that there was material improvement of PTSD under the ordinary conditions of life under the provision of 38 C.F.R. § 3.343. 

Specifically, in the March 2005 rating decision, the RO referenced the single 2004 VA examination to support the finding that the Veteran's psychiatric disability showed maintained improvement.  While the March 2005 rating decision may have found material improvement, the rating reduction did not discuss the prior psychiatric evaluations in 1993, 1996, and 1998 or explain how the Veteran's psychiatric symptoms established sustained material improvement under the conditions of ordinary life (as required by 38 C.F.R. § 3.343(a)) between the assignment of a 100 percent disability rating and the more current examination in 2004.  Application of 38 C.F.R. §§ 3.343 and 3.344 to the facts of the case in March 2005 would have manifestly changed the outcome of the decision, that is, would have resulted in no reduction of rating for PTSD because the reduction was based on a single examination and the evidence of record at the time of the March 2005 rating decision did not show material improvement of PTSD under the ordinary conditions of life.

The Board finds that March 2005 reduction rating was clearly and unmistakably erroneous, which affected the outcome of the decision (reduction), the March 2005 rating decision to reduce is void ab initio and must be set aside as not in accordance with the law.  As there is no indication that the RO considered the regulatory provisions of 38 C.F.R. §§ 3.343 and 3.344 in terminating the total rating, clear and unmistakable error is shown in the March 2005 rating decision.  See 38 C.F.R. § 3.105(e).

In short, the RO has not developed or adjudicated this matter as a case involving a total rating termination governed by 38 C.F.R. §§ 3.343, 3.344, the effect of which is to void ab initio the March 2005 rating decision's reduction action and to compel the Board to find clear and unmistakable error in the March 2005 rating decision. Dofflemeyer at 280-82 (citing Browder v. Derwinski, 1 Vet. App. 204, 205   (1991)); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens at 324.

This decision does not reach the question of whether the evidence of record at the time of the March 2005 rating decision supported the 100 percent rating, but simply whether the reduction of the 100 percent rating was not effectuated in accord with dispositive legal authority, and therefore, was clearly and unmistakably erroneous in reducing the previously assigned rating of 100 percent that had been in effect for more than five years.  Any subsequent action taken to reduce the rating in question should have been in accord with the facts then presented and the governing legal criteria then in effect. 


3.  Temporary Total Rating 

The Veteran seeks entitlement to an extension a temporary total rating beyond November 30, 1992 for convalescence following a total left wrist replacement.  

As a matter of history, in October 1991, the Veteran underwent total wrist replacement surgery for his left wrist disability in order to relieve pain.  In a January 1992 rating decision, the Veteran was awarded a temporary total disability rating for convalescence following surgery from October 29, 1991 to December 31, 1991, which was followed by the assignment of a 20 percent evaluation.  The Veteran did not appeal the January 1992 rating decision, and it became final.  

In a September 2010 correspondence, the Veteran's representative asserted a claim of clear and unmistakable error (CUE) in the January 1992 rating decision that failed to consider 38 C.F.R. § 4.71a, Diagnostic Code 5053, Note, when it limited the assigned temporary total evaluation from October 29, 1991 to December 31, 1991. Notably, the Note following Diagnostic Code 5053 provides that a 100 percent rating for one year following total wrist replacement which commences after the initial grant of one-month total rating pursuant to consider 38 C.F.R. § 4.30 for convalescence following surgery.  38 C.F.R. § 4.71a.  In the April 2011 rating decision, the RO found CUE in the January 1992 rating decision that only assigned a temporary total evaluation for two month, and awarded an extension of the 100 percent evaluation until November 30, 1992 in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5053, Note. 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).

The Veteran's left wrist disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5053 which provides that prosthetic replacement of the wrist joint shall be rated at 100 percent for one year following the implantation of the prosthesis.  After that one year, the minimum rating assigned will be 20 percent.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5214.  A 40 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3.

Here, the Veteran underwent left total wrist replacement on October 29, 1991 and he has been assigned a scheduler 100 percent rating for one year following the initial two-month total rating for convalescence in accordance with VA regulations.  See 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5053, Note.  The 100 percent rating was awarded for 14 months of left wrist convalescence.  After the one year total disability rating ended on November 30, 1992, a 20 percent rating was assigned, effective December 1, 1992 to February 10, 1993, and thereafter, a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5053.   

The Veteran essentially contends that an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond November 30, 1992 based on a need for convalescence following surgery is warranted.

As noted above, the Veteran was awarded a total rating based on convalescence for 14 months following left wrist prosthetic implant in October 1991.  A review of the medical evidence following the 1991 left total wrist replacement show satisfactory position and alignment of the prosthetic based on x-ray film, and the Veteran  had 20-30 degrees of flexion and extension with moderate pain.  The Veteran continued to use a wrist brace for support, and he was able to return to work on light duty in April 1992.  However, other VA medical records show that the Veteran was unable to return to work at that time due to other disabilities.  See VA and private treatment records dated in 1992.  

The report of a July 1992 VA joint examination shows that the Veteran complained of chronic pain and tenderness on the radial side of the wrist.  He was limited to 15 degrees on flexion, 35 degrees on extension, to 10 degrees on radial deviation, and 1 degree on ulnar deviation.  He had good grip strength in his left hand, and motor and sensory evaluations were normal.  X-ray film show wrist arthroplasty with the components in a satisfactory position. 

Here, the medical evidence following the initial two-month 100 percent for convalescence under 38 C.F.R. § 4.30 and then the schedular 100 percent rating for convalescence under 38 C.F.R. § 4.71a, Diagnostic Code 5053, does not demonstrate that the Veteran's left wrist was manifested by severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  Rather, the medical evidence reflects that the Veteran continued to use a wrist brace when engaged with light activity.  He had movement in wrist despite complaints of pain and use of the wrist brace.  An extension of the initial two-month 100 percent evaluation for convalescence under 38 C.F.R. § 4.30 is not warranted. 

This appeal only addresses the April 2011 rating decision which found clear and unmistakable error had been made in the length of convalescence assigned in the January 1992 rating decision.  The post-convalescence evaluations of 20 percent and 40 percent assigned by the January 1992 and June 1993 rating decisions are final and will not be addressed as part this decision.

4.  Earlier Effective Date

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).

Except as otherwise provided, the effective date of an evaluation and award of a claim for increased disability rating will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If a claim for increased disability rating is received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred, then that date shall be the effective date; otherwise, it will be the date on which the claim was received.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Diabetic Neuropathy in Bilateral Extemities

The Veteran seeks effective dates earlier than the currently assigned November 2, 2010, for the awards of 40 percent evaluations for diabetic neuropathy in each of his lower extremities.  He essentially contends that the RO should have considered evidence prior to the effective date of his award.  

Essentially, under VA regulations noted above, in order to determine an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Historically, by a June 2004 rating decision, service connection was granted for diabetic neuropathy in both lower extremities and a 20 percent rating was assigned for each leg, effective from March 9, 2004.  The Veteran did not file an appeal and that rating decision became final.  See 38 C.F.R. § 20.1103.  He subsequent filed a claim for increased ratings but the RO continued the assigned 20 percent evaluations in a November 2008 rating decision.  The Veteran did not appeal, and that rating decision became final.  See 38 C.F.R. § 20.1103.

VA received the Veteran's informal claim for an increased rating for his service-connected diabetic neuropathy in both lower extremities on November 2, 2010.  In response, the RO did not provide an application to the Veteran to file on the matter; however, the RO addressed the informal claim in the April 2011 rating decision, in which the RO granted increases from 20 to 40 percent, for each leg, effective from the date of the informal claim, November 2, 2010.  The Veteran appealed the assigned effective date of the 40 percent ratings for his diabetic neuropathy in his lower extremities.  

After the informal claim of November 2, 2010, there are no formal claims from which to look back one year for a prior informal claim.  There are also no previous communications showing the Veteran' intent to apply for benefits based on a claim for an increased rating for diabetic neuropathy between the last final rating decision dated in November 2008 and the November 2, 2010 informal claim.  Therefore, November 2, 2010 is considered the date of receipt of the claim.  See 38 C.F.R. § 3.155(a).  November 2, 2010 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  In this case, the Board must review the record to determine whether an ascertainable increase in disability warranting grants of 40 percent ratings occurred within one year prior to November 2, 2010 in order to assign an earlier effective than November 2, 2010.  

Here, the record contains the report of a November 2009 VA diabetes mellitus examination, in which the VA examiner concluded that the Veteran has moderate to severe diabetic neuropathy in both his lower extremities, as result of decreased reflexes (+1), decreased muscle strength (3/5), and absent sensation in the foot of both legs.  The service-connected right and left lower extremity peripheral neuropathy disabilities are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

Based on this evidence, the Board finds that when viewed in the light most favorable to the Veteran, it is factually ascertainable that he had symptoms which more closely approximate severe bilateral lower extremity diabetic neuropathy disabilities as demonstrated by findings contained in the report of the November 2009 VA diabetes examination report.  As noted above, the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one-year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As noted, if it is factually ascertainable that an increase in disability occurred one-year prior to November 2, 2010, the date of the claim for increase, VA may award increased evaluations for bilateral lower extremity in this case as of November 2, 2009.  See 38 C.F.R. § 3.102, 3.400(o).  Therefore, having resolved doubt in favor of the Veteran, the Board finds that an effective date of November 2, 2009, is warranted.

Coronary Artery Disease

The Veteran seeks an earlier effective date for the award of service connection for coronary artery disease (CAD).  During the November 2015 Board hearing and in a November 2015 correspondence, the Veteran's representative asserted that the Veteran was entitled to an effective date of 2003, the date of a VA treatment record that showed abnormal findings from an EKG test.  He cited Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III) to support his contention.  The Veteran's representative asserts that the Veteran had a pending claim at the time he was first diagnosed with CAD, or since VA treatment records reflect diagnosis in 2003.  

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer, 284 F. 3d at 1158, Nehmer, 32 F.Supp. 2d at 1175.  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions. Id. 

It is noted that a September 2004 rating decision awarded service connection for CAD (as secondary to service-connected diabetes mellitus), effective from March 9, 2004.  The effective date of the award was predicated on the receipt of an informal claim for entitlement to service connection for heart condition, because the RO found that the medical evidence failed to demonstrate a definite date of onset of this condition.  It was noted that a 2000 ECHO was normal, and in the report of a May 2004 VA heart examination, the VA examiner noted that the March 2003 EKG revealed abnormal findings, but the troponin test was negative to establish a date of clinical silent myocardial infarction.  The RO accepted the date of an informal claim for benefits received on March 9, 2004 as the effective date for award of service connection.  

In the August 2011 rating decision, the RO conducted a de novo review of the Veteran's claims folder to determine the earliest possible date of claim for service connection for coronary artery disease in accordance with Nehmer Court Order stipulations.  It was determined that March 9, 2004, the date of claim was received, and was the earliest claim for Nehmer purposes.

The Veteran was discharged from service in February 1970.  Post-service treatment records starting in 2002 show a history of coronary artery disease.  A March 2003 EKG was abnormal with T-wave inversion in the anterolateral leads, but additional testing performed in the same week showed no evidence of myocardial injury.  The Veteran underwent further noninvasive testing in June 2003, which were clinically negative for ishemic heart disease, despite the nuclear images showing evidence of prior inferior and lateral wall infarction with reduced left ventricular ejection fraction between 38 to 47 percent.  

The Veteran was afforded a VA heart examination in July 2004.  That examination report shows that findings from a May 2004 chest x-ray showed mild cardiac enlargement, but the findings from July 2004 EKG were normal.  The VA examiner noted that the 2003 ECG with abnormal findings, but the concurrent testing was negative for myocardial injury.  The VA examiner concluded that it was impossible to determine the onset of the clinically silent myocardial infarction. 
 
In this case, the Veteran's claim seeking service connection for coronary artery disease was received by the RO on March 9, 2004.  There is no indication that a claim, formal or informal, seeking service connection for coronary artery disease was received prior to March 2004.  The September 2004 rating decision awarded service connection for coronary artery disease as secondary service-connected diabetes mellitus, effective from March 9, 2004, the date the claim was received. 

The Veteran's representative argued that an earlier effective date is warranted pursuant to Nehmer.  Specifically, he argued that a medical diagnosis of coronary artery disease was in or became a part of the Veteran's claims file prior to March 2004. 

Based on a review of the evidence, the Board concludes that an effective date earlier than March 9, 2004, for the grant of service connection for coronary artery disease status post myocardial infarction is not warranted.   

Initially, the Board notes that the competent medical evidence submitted prior to March 9, 2004 does not confirm a diagnosis of coronary artery disease.  While a March 2003 EKG was abnormal, concurrent testing did not show myocardial injury.  In addition, the July 2004 VA examiner stated that based on review of the medical evidence, including the 2003 EKG, it was not possible to determine the onset of the clinically silent myocardial infarction.  

VA received the Veteran's claim seeking service connection on March 9, 2004.  The evidence does not show that a claim seeking service connection for coronary artery disease, or any other heart disorder, was received prior to March 9, 2004.  The Veteran's only contention regarding an earlier effective date is based on Nehmer and medical evidence of diagnosis of coronary artery disease in 2003.  The record does not show that he had a pending claim of service connection for coronary artery disease between May 1989 and March 9, 2004.  Moreover, the Veteran has not reported filing a claim seeking service connection for coronary artery disease prior to March 9, 2004.  

Although VA treatment records may suggest that the Veteran had coronary artery disease as early as March 2003 (as asserted), the VA treatment record does not qualify as an informal claim for service connection, as it does not identify service connection for coronary artery disease as a benefit sought.  The effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The effective date in the case of an original claim is the later of the date of receipt of the claim or the date entitlement arose; in this case, the later of the dates in this case is March 9, 2004.  As such, the only effective date for the award of service connection that may be assigned for the Veteran's coronary artery disease is the presently assigned date of March 9, 2004.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for coronary artery should be earlier than March 9, 2004, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than March 9, 2004, for the grant of service connection for coronary artery disease is denied.  See 38 U.S.C.A §5107.

5.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

An injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the VA regulations mentioned above, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

 The Veteran seeks entitlement to service connection for sleep apnea.  He believes that entitlement to service connection for sleep apnea is warranted.  Specifically, he asserts that his sleep apnea is secondary to his service-connected disabilities.  

Although the Veteran does not assert (nor does the evidence of record show) that his current diagnosed sleep apnea is directly related to service, the Board will address the Veteran's claim for service connection on both a direct basis and a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has obstructive sleep apnea.  See VA treatment records and the report of a January 2012 VA examination.  It is clear that element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not document any treatment or complaints involving sleep impairment, let alone findings indicative of sleep apnea.  At the time of a February 1970 examination prior to separation, the Veteran received a normal physical evaluation, except for identifying scars and tattoos, and there was no indication of any sleep problems.  The associated report of medical history is not available. 

The Board observes that the evidence of record does not show that the Veteran had sleep apnea in service, at separation, or until decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of sleep apnea since service.  Significantly, it was not until 2005, more than 35 years after the Veteran's discharge from service that he initially complained of, and sought treatment for, symptoms associated with sleep apnea.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330   (Fed. Cir. 2000) (noting that that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Essentially, there is no evidence of a sleep disorder first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 35 year time span between his separation from service and the first evidence of sleep apnea.  See 38 C.F.R. § 3.303.  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b).

The competent evidence of record does not demonstrate that the Veteran's obstructive sleep apnea had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service disease, has not been satisfied, and the claim fails on a direct basis. 

For the sake of completeness, the Board will also briefly address the remaining Shedden element.  With respect to element (3), medical nexus, in the absence of in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, Shedden element (3) is not met, and the claim would fail on this basis as well.

 The Boards notes that there is no favorable medical nexus opinion of record that supports a direct medical link between the current diagnosis of sleep apnea and the Veteran's period of service.  Moreover, another examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of sleep apnea in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for sleep apnea until 35 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79. Service connection is not warranted on a direct basis. 

With respect to the Veteran's alternative claimed that his obstructive sleep apnea was caused or aggravated by his service-connected disabilities, the Board has already established that the Veteran has a current disorder and the record shows that he is service-connected for disabilities.  In order to prevail satisfy element (3), there must be evidence of a nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  There is no medical opinion of record that links the Veteran's obstructive sleep apnea to his service-connected disabilities. The March 2012 VA examiner stated that based on a review of the medical evidence of record, including the Veteran's reported history, that the Veteran's obstructed sleep apnea was less likely as not caused by or aggravated by his service-connected disabilities.  The examiner supported the medical conclusion by identifying the risk factors associated with obstructive sleep apnea, and the examiner noted that none of the Veteran's service-connected disabilities were among them.  Rather, the VA examiner concluded that the Veteran's sleep apnea was likely due to his obesity which physiologically impacted his airway at night.  The VA examiner concluded that the Veteran's sleep apnea was not proximately caused or aggravated by his service-connected disabilities.  

 The Board finds the March 2012 examination report to be highly probative as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  The opinion is also consistent with the other evidence of record which does not demonstrate that the Veteran's sleep apnea is proximately caused or aggravated by his service-connected disabilities.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) . The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 

The Board has considered the initial medical opinion provided in the January 2012 VA examination report.  In that medical opinion, the VA examiner noted that the Veteran's service-connected diabetes mellitus and coronary artery disease impacted his oxygen levels, and therein contributed to his underlying symptoms associated with sleep apnea, such as fatigue.  However, the VA examiner concluded that the Veteran's sleep apnea was not caused by his service-connected disabilities.  

Although the January 2012 VA examiner stated that the underlying symptoms of sleep apnea were impacted by his service-connected disabilities, this does not in turn demonstrate that the primary disease, sleep apnea, was proximately caused or aggravated by his service-connected disabilities.  Notably, the symptoms of fatigue caused by lower oxygen levels associated with the Veteran's service-connected disabilities are contemplated in the assigned evaluations for those disabilities.  

Here, there is no competent evidence of record showing that the Veteran's sleep apnea is related to diabetes mellitus.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's sleep apnea is related to service-connected disabilities is an etiological question, which is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current disorder. While he is competent to report what he experienced, the Veteran is not competent to ascertain the etiology of his current disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinion that was rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

Based on the foregoing, element (3) is not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for sleep apnea is also not warranted on a secondary basis.


ORDER

As the March 2005 rating decision contained clear and unmistakable error in the reduction of the disability rating for PTSD from 100 percent to 30 percent, the March 2005 decision is reversed, and the 100 percent disability rating for PTSD is restored, effective June 1, 2005, forward.

Entitlement to an effective date of November 2, 2009, and not earlier, for the award of service connection for diabetic neuropathy in the right lower extremity, is granted.

Entitlement to an effective date of November 2, 2009, and not earlier, for the award of service connection for diabetic neuropathy in the left lower extremity, is granted.

Entitlement to an effective date prior to March 9, 2004 for the award of service connection for coronary artery disease, is denied.

Extension of a temporary total evaluation beyond December 1, 1992 for convalescence following total left wrist replacement is denied. 

Entitlement to service connection for sleep apnea is denied. 


REMAND

The Veteran seeks entitlement to service connection for skin disorder, and entitlement to increased ratings for coronary artery disease, hypertension, diabetes mellitus, and diabetic neuropathy in all four extremities, as well as entitlement to special adapted housing, special house adaptation, automobile and adaptive equipment or adaptive equipment only, and special monthly compensation (SMC) based on need for aid and attendance.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

As it relates to the issue of service connection for a skin disorder, the Board notes that the Veteran reports that he was placed on permanent profile for skin problems involving his face during his period of service.  Although the report of a February 1970 examination prior to separation revealed no skin problems involving the Veteran's face, there are findings of "blister like rash on the face near the beard" shortly after his discharge in an April 1970 VA general medical examination.  The Veteran has not been afforded a VA examination to determine the etiology of any current skin disorder, including a rash, and its relationship, if any, to his period of service.

During the November 2015 Board hearing, the Veteran testified that his service-connected disabilities (coronary artery disease, hypertension, diabetes mellitus, and diabetic neuropathy in all four extremities) have worsened since he was last evaluated by VA.  Therefore, more current examinations should be undertaken.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As to the Veteran's claim for SMC based on the need for regular aid and attendance of another person or by reason of being housebound, the Board noes that the Veteran has not been afforded an examination as to his claim.  The Board finds that such an examination should be scheduled on remand.

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record. 

Since the issues of entitlement to increased ratings for diabetic neuropathy of the right and left lower extremities are being remanded in this decision for additional development, the appeals for entitlement to automobile and adaptive equipment, special adapted housing, and special housing adaptation must be remanded, because they are inextricably intertwined with bilateral lower extremity diabetic neuropathy ratings.  The outcome of the unresolved claims could impact entitlement to these benefits.  Harris v. Derwinski, 1 Vet. App. 180   (1991). Specifically, entitlement to these benefits is based upon a finding that the disability which causes loss of use of an upper or lower extremity is service-connected.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical providers who have treated him for his claimed disabilities.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2. Schedule the Veteran for the appropriate VA examinations to determine the severity of service-connected coronary artery disease, hypertension, diabetes mellitus, and diabetic neuropathy of both upper and lower extremities.  The entire claims file, including any electronic files, must be reviewed by the examiner(s).  All indicated tests should be conducted and all signs and symptoms of the service-connected disabilities should be reported in detail. 

The examiner(s) is requested to provide a medical opinion concerning whether the Veteran's symptomatology referable to his hands and legs causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. 

 In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a knee or foot, could be accomplished equally well by an amputation stump with prosthesis. 

The examination report must include a complete rationale for all opinions expressed.

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether any of his service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance, or whether he is substantially confined to his house or its immediate premises.  In this regard, if the Veteran is found to be in need of regular aid and attendance, or to be substantially confined to his house, the examiner must specifically comment as to whether the Veteran is so disabled primarily as a result of his service-connected disabilities, or whether he is primarily disabled as a result of his nonservice-connected disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.

The examination report must include a complete rationale for all opinions expressed.

4. Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed skin disorder involving his face.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current skin disorders involving the Veteran's face and head. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disorder is related to and/or had their onset during his period of service.

The examiner must specifically acknowledge and discuss the Veteran's reports of skin problems involving his face and beard area during service, as well as the medical evidence of skin problems reflected in the April 1970 VA general medical examination report. 

The examination report must include a complete rationale for all opinions expressed.

5. After the requested development has been completed, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


